Citation Nr: 0402519	
Decision Date: 01/26/04    Archive Date: 02/05/04

DOCKET NO.  02-08 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
urethritis.

2.  Entitlement to an initial compensable evaluation for 
asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel
INTRODUCTION

The veteran had active service from June 1943 to February 
1946 and from January 1948 to April 1953.

This case comes before the Board of Veterans' Appeals (Board) 
from August 2000 and June 2002 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  The August 2000 rating continued 
the noncompensable (i.e., 0 percent) evaluation for 
urethritis.  The June 2002 rating granted service connection 
for asbestosis and assigned a noncompensable initial rating.

Unfortunately, both claims must be REMANDED to the RO via the 
Appeals Management Center (AMC) in Washington, D.C.  VA will 
notify you if further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The VCAA was codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 
implementing VA regulations were published and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

During the May 2003 videoconference hearing, the veteran's 
wife testified that he was currently being treated at the 
Erie VA Medical Center (VAMC), and that he had been treated 
as recently as May 8, 2003 (p. 23).  In response to questions 
by the Veterans Law Judge (VLJ) conducting the hearing, the 
veteran agreed that, even though it was VA's responsibility 
to obtain these records, he would obtain them, himself, in 
order to get them more quickly (p. 26).  Accordingly, the VLJ 
issued a 30-day stay to allow the veteran to obtain these 
records.  However, there are no records from the Erie VAMC 
from the specified time period, or any records after October 
2002.  A remand is therefore necessary to obtain these 
records.

The most recent VA examination relating to the veteran's 
asbestosis is from June 2002, but that examination was 
focused in part on whether this condition was related to his 
military service.  This since has been acknowledged, it is, 
and the dispositive issue now on appeal is the propriety of 
his initial rating for this condition.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  Also, the most recent 
VA examination relating to his urethritis was in May 2000.  
So new VA examinations are needed, with a specific focus on 
the rating criteria for evaluating the severity of these 
conditions.  38 U.S.C.A. § 5103A(d) (West 2002).

In its May 13, 2002 VCAA letter to the appellant, the RO 
wrote:  "We will make reasonable efforts to help you get 
evidence necessary to support your claim.  We will try to 
help you get such things as medical records, employment 
records, or records from other Federal agencies.  You must 
give us enough information about these records so that we can 
request them from the person or agency that has them.  It's 
still your responsibility to make sure these records are 
received by us" (emphasis added).  38 C.F.R. § 3.159 (c)(2) 
(2003) describes VA's duty to obtain records in the custody 
of a Federal Department or agency, stating that VA will make 
as many requests as are necessary to obtain relevant records 
from a Federal department or agency, ending such efforts only 
if VA concludes that such records do not exist or further 
efforts to obtain them would be futile.  38 C.F.R. §§ 3.159 
(c)(2)(i) and (ii) require the claimant to cooperate with 
these efforts, providing information about them and 
authorizing their release, if necessary.  The concluding 
sentence of this paragraph of the RO's letter, placing 
ultimate responsibility upon the veteran to ensure the RO's 
receipt of records in the context of obtaining evidence from 
Federal departments or agencies, does not accurately reflect 
the meaning of the quoted regulation.  Although the veteran 
is required to assist VA in obtaining federal records, 
the ultimate responsibility for obtaining them is on VA and 
not him.  As the VLJ stated at the hearing with regard to the 
May 2003 treatment records, "It's our [VA's] ultimate 
responsibility . . . for getting this evidence because it's a 
VA Hospital."  In its future correspondence with him on 
remand, the RO should similarly clarify the respective 
duties-both his and VA's, in obtaining Federal records.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

The May 2003 VCAA letter also asked the appellant to send any 
additional evidence or information describing it to the RO 
within 60 days (i.e., by July 14, 2002).  The letter also 
indicated that benefits could be paid from the date of the 
claim if the evidence or information was received within one 
year of the date of the letter.  Additionally, the RO stated 
that, if the evidence or information was not received within 
one year, any benefits would be paid only from the date such 
evidence was received.

On December 16, 2003, the President signed H.R. 2297, the 
Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 
2003).  Section 701 of the Act contains amendments to 
38 U.S.C.A. §§ 5102 and 5103, the provisions of law that deal 
with VA's duties to notify and assist claimants.  See VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2003).

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

This is significant because, previous to this, VA had issued 
implementing regulations that allowed VA to decide a claim 30 
days after sending a VCAA notification letter, see 38 C.F.R. 
§ 3.159(b)(1) (2003), and there was some confusion about 
whether VA could actually decide all claims prior to the 
expiration of the one year period that was provided by 
statute.  See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (PVA); 
see also 38 U.S.C.A.§ 5103(b)(1)(2002).  Because Congress 
made the new amendments effective retroactive to the date of 
the VCAA, they effectively overturn, or invalidate, the 
Federal Circuit's holding in PVA.  Thus, although the 
veteran's appeal was ongoing during this change in the law, 
no due process violations can arise because of PVA concerns 
or the recent amendments.  Cf. Bernard v. Brown, 4 Vet. App. 
384, 393-394 (1993).  The RO should nonetheless ensure that 
its communications with the veteran are consistent with 
the Veterans Benefits Act of 2003.

Moreover, to the extent possible, the RO should act in 
accordance with the recent decision of the United States 
Court of Appeals for Veterans Affairs (Court) in Pelegrini v. 
Principi, No. 01-944, 2004 U.S. App. Vet. Claims Lexis 11 
(Jan. 13, 2004).  In that decision, the Court held, among 
other things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id. at *24 - *29.  
Such notice should be reiterated and clarified in accordance 
with this remand before any new decision on the merits.



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  Prior to making any determination on 
the merits, ensure that all notification 
and development action required by the 
VCAA and implementing VA regulations is 
completed.  In particular, ensure that 
the new notification requirements and 
development procedures contained in 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002) and their implementing 
regulations, especially 38 C.F.R. § 3.159 
(c)(2) (2003), are fully complied with 
and satisfied in accordance with 
Pelegrini v. Principi, No. 01-944, 2004 
U.S. App. Vet. Claims Lexis 11 (Jan. 13, 
2004), the Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003), and all applicable legal 
precedent.

2.  If the veteran has not yet obtained 
the May 2003 treatment records from the 
Erie VAMC referred to on pages 23-27 of 
the hearing transcript, obtain them, as 
well as any other treatment records since 
October 2002, and associate all records 
received with the file.  Also, obtain any 
records from any other VA facility not 
yet associated with the file, including 
the El Paso, Texas VAMC, where the 
veteran was treated for lower abdominal 
pain in November 1999, as indicated in 
the May 2000 authorization and consent to 
release information form (VA Form 21-
4142).

3.  Request the records of the veteran's 
treatment at the Roland Miller Family 
Practice, in Erie, where the veteran was 
treated for possible urinary tract 
infection and hernia between 1989 and 
1999 as indicated in the May 2000 Form 
21-4142.  Also, ascertain if the veteran 
has undergone any relevant private 
medical treatment since the hearing.  If 
so, ask the veteran to provide 
information (names, dates, addresses, 
etc.) regarding such treatment.  Also, 
ask that he complete and return the 
appropriate releases (VA Form 21-4142) as 
to any of those additional private care 
providers so the RO can obtain his 
medical records from them.  Upon receipt 
of the appropriate releases, request all 
private treatment records indicated, if 
any, and associate all received with the 
file.  If any request for private 
treatment records is unsuccessful, notify 
the veteran accordingly.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 
38 C.F.R. § 3.159(e) (2003).

4.  After any additional evidence is 
obtained, schedule the veteran for a VA 
genitourinary examination to evaluate the 
severity of his service-connected 
urethritis. 

The claims folder is to be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The veteran's subjective symptomatology, 
as well as all symptoms that are 
clinically manifested and associated with 
the service-connected urethritis, should 
be reported in detail. The extent of any 
voiding dysfunction (urinary frequency, 
leakage and obstructed voiding) should be 
evaluated.  Specifically, the examiner 
should report whether there is 
incontinence requiring the wearing of 
absorbent material and, if so, whether it 
is worn daily, and how often it must be 
changed per day.  The examiner should 
also indicate the daily frequency of both 
daytime and nighttime voiding.  In 
addition, the examiner should also 
identify any indications of obstructed 
voiding or urinary tract infection and 
any treatment and medications required to 
manage those symptoms.

5.  The RO should also schedule the 
veteran for a VA pulmonary evaluation to 
obtain a medical opinion indicating the 
extent of his current respiratory 
impairment that is due to his service-
connected asbestosis (as opposed to, say, 
his smoking).

The veteran's subjective symptomatology, 
as well as all symptoms that are 
clinically manifested and associated with 
the service-connected asbestosis, should 
be reported in detail.

The VA examiner should conduct all tests 
and studies, including a pulmonary 
function test and a forced vital capacity 
test, necessary to make these 
determinations and properly address the 
applicable rating criteria of Diagnostic 
Code 6833.

The claims folder is to be made available 
to the examiner, and the examiner is 
asked to indicate that he or she has 
reviewed the claims folder.  All 
necessary testing should be done and the 
examiner should review the results of any 
testing prior to completion of the 
examination report.

The VA examiner should also indicate 
whether the veteran's COPD is 
"superimposed" on or otherwise part and 
parcel of his asbestosis or, instead, is 
a distinct clinical entity in and of 
itself due to other conditions that are 
not service connected (such as smoking).  

6.  Then readjudicate the claims.  If 
they continue to be denied, send the 
veteran and his representative a 
supplemental statement of the case (SSOC) 
and give them time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional medical information and 
to accord due process.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 


Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




